STATE OF MICHIGAN

                            COURT OF APPEALS



CHARNITA SADLER,                                                     UNPUBLISHED
                                                                     March 1, 2018
               Plaintiff-Appellant,

v                                                                    No. 336117
                                                                     Wayne Circuit Court
CITY OF DETROIT,                                                     LC No. 16-010827-NO

               Defendant-Appellee.


Before: GLEICHER, P.J., and BORRELLO and SWARTZLE, JJ.

PER CURIAM.

        In this governmental negligence action, plaintiff appeals as of right the trial court’s order
granting defendant’s motion for summary disposition. Plaintiff alleges that on or about February
5, 2016, she was walking in the city of Detroit when she sustained injuries from slipping and
falling in a pothole. Plaintiff brought suit in the Wayne Circuit Court on August 25, 2016.
Defendant responded with a motion for summary disposition pursuant to MCR 2.116(C)(7),
arguing that plaintiff failed to comply with the notice requirements of MCL 691.1404(2). The
trial court granted defendant’s motion. For the reasons set forth in this opinion, we affirm.

                                       I. BACKGROUND

        This action arises out of a slip and fall that allegedly occurred on February 5, 2016, while
plaintiff was traveling on Chelsea Street in the city of Detroit. Plaintiff filed a complaint against
the city on August 25, 2016, requesting $25,000 in damages for defendant’s failure to maintain
the roadway pursuant to MCL 691.1404 et seq.

        On September 13, 2016, plaintiff filed a proof of service in which she claimed to have
served a copy of the summons and complaint, as well as a notice of her injuries pursuant to
statute, on the “City of Detroit” on August 29, 2016. Service was addressed to “City of Detroit
Law Department, Attn: Claims, 660 Woodward Avenue, Detroit, MI 48226,” and was sent via
certified mail with a return receipt requested. On September 22, 2016, defendant moved for
summary disposition pursuant to MCR 2.116(C)(7), arguing that the notice “was not served upon
an individual who may lawfully be served with civil process . . . as required by MCL
691.1404(2).” Defendant argued that MCL 691.1404(2) required service to an “individual,” and
that the city’s “law department” was not an individual within the meaning of the statute.
        Plaintiff filed a response on November 8, 2016, in which she claimed that defendant’s


                                                 -1-
law department necessarily was the city attorney. Plaintiff also argued that she had, in fact,
served a copy of the complaint and notice on the city clerk, albeit not by certified mail.

        A hearing on defendant’s motion was held on November 28, 2016. Following a
discussion with the parties about the issue presented, and the trial court reviewing prior
unpublished decisions of this Court the trial court ultimately held that MCL 691.1404(2) required
that notice of injury be perfected on an “individual,” and MCR 2.105(G), indicating service of
process on public corporations, required that plaintiff serve personally or by certified mail either
“the mayor, the city clerk, or the city attorney of [the] city.” Accordingly, the trial court granted
defendant’s motion for summary disposition and this appeal then ensued.

                                          II. ANALYSIS

        Plaintiff now appeals the granting of summary disposition against her, arguing that the
trial court erred in determining that she failed to comply with MCL 691.1404(2). “ ‘This Court
reviews motions for summary disposition under MCR 2.116(C)(7) de novo.’ ” Russell v City of
Detroit, ___ Mich App ___; ___ NW2d ___ (2017) (Docket No. 332934); slip op at 2, quoting
Trentadue v Buckler Automatic Law Sprinkler Co, 479 Mich. 378, 386; 738 NW2d 664 (2007).
“Under MCR 2.116(C)(7), summary disposition is proper when a claim is barred by immunity
granted by law.” State Farm Fire & Cas Co v Corby Energy Servs, Inc, 271 Mich. App. 480, 482;
722 NW2d 906 (2006), citing Fane v Detroit Library Comm, 465 Mich. 68, 74; 631 NW2d 678
(2001). “In order to avoid summary disposition pursuant to MCR 2.116(C)(7), a plaintiff must
plead facts in avoidance of immunity.” State Farm, 271 Mich. App. at 482, citing Mack v Detroit,
467 Mich. 186, 199; 649 NW2d 47 (2002). “If the facts are not in dispute and reasonable minds
could not differ concerning the legal effect of those facts, whether a claim is barred by
governmental immunity is a question for the court to decide as a matter of law.” Poppen v
Tovey, 256 Mich. App. 351, 354; 664 NW2d 269 (2003).

        Questions of statutory interpretation are also reviewed de novo. Stanton v City of Battle
Creek, 466 Mich. 611, 614; 647 NW2d 508 (2002), citing In re MCI Telecommunications, 460
Mich. 396, 413; 596 NW2d 164 (1999). “The primary rule of statutory interpretation is that we
are to effect the intent of the Legislature.” Stanton, 466 Mich. at 615, citing Wickens v Oakwood
Healthcare Sys, 465 Mich. 53, 60; 631 NW2d 686 (2001). “ ‘To do so, we begin with the
language of the statute, ascertaining the intent that may reasonably be inferred from its
language.’ ” Odom v Wayne Co, 482 Mich. 459, 467; 760 NW2d 217 (2008), quoting Lash v
Traverse City, 479 Mich. 180, 187; 735 NW2d 628 (2007). If the language is unambiguous, the
intent of the Legislature is clear and “ ‘judicial construction is neither necessary nor permitted.’ ”
Odom, 482 Mich. at 467, quoting Lash, 479 Mich. at 187.

       MCL 691.1404 provides, in pertinent part:

       (1) As a condition to any recovery for injuries sustained by reason of any
       defective highway, the injured person, within 120 days from the time the injury
       occurred, . . . shall serve a notice on the governmental agency of the occurrence of
       the injury and the defect. The notice shall specify the exact location and nature of
       the defect, the injury sustained and the names of the witnesses known at the time
       by the claimant.

                                                 -2-
       (2) The notice may be served upon any individual, either personally, or by
       certified mail, return receipt requested, who may lawfully be served with civil
       process directed against the governmental agency, anything to the contrary in the
       charter of any municipal corporation notwithstanding.

MCR 2.105(G)(2) in turn provides:

             (G) Public Corporations. Service of process on a public, municipal, quasi-
       municipal, or governmental corporation, unincorporated board, or public body
       may be made by serving a summons and a copy of the complaint on:

                                              * * *

                      (2) the mayor, the city clerk, or the city attorney of a city[.]

Plaintiff contends that defendant’s “law department” constituted an “individual” within the
meaning of the statute because the law department necessarily is the city attorney. We disagree.

        This exact issue was recently addressed by this Court1 in Wigfall v City of Detroit, ___
Mich App ___; ___ NW2d ___ (2017) (Docket No. 333448), lv pending. In Wigfall, the
defendant argued that the “plaintiff mailed his notice to ‘City of Detroit Law Department –
CLAIMS,’ and not to a proper individual.” Id. at ___; slip op at 1. This Court agreed, and held
that the plaintiff “failed to comply with the statutory notice requirement” because he “did not
serve his notice upon any individual who may lawfully be served with civil process directed
against defendant as required under MCL 691.1404(2). Id. at ___; slip op at 3-4. Specifically,
this Court agreed with the defendant that the “city attorney” at the time was Melvin Butch
Hollowell, and he should have been served in place of the “law department.” Id. at ___; slip op
3. This Court went on to conclude that:

       To avoid governmental immunity, plaintiff was required to fulfill the
       requirements set forth by our Legislature in MCL 691.1404. One of those
       requirements was to serve notice “upon an individual . . . who may lawfully be
       served with civil process directed against the governmental agency, anything to
       the contrary in the charter of any municipal corporation notwithstanding.” MCL
       691.1404(2). MCR 2.105(G)(2) provides that the individual who may lawfully be
       served civil process on behalf of a municipal corporation is “the mayor, the city
       clerk, or the city attorney of a city.” Plaintiff did not serve notice upon “the
       mayor, the city clerk, or the city attorney…” Id. at ___; slip op 9-10.

       Our decision in Wigfall resolves the issue presented here as to whether a city’s law
department might constitute an “individual” within the meaning of MCL 691.1404(2), and is


1
  Though Wigfall was released after both parties submitted their briefs, it is noteworthy that
neither party amended its briefing to include argument as to the application of this Court’s
decision in Wigfall.


                                                -3-
therefore dispositive. Additionally, any alternate claim by plaintiff that she substantially
complied with the statute was also resolved in Wigfall:

               As our Supreme Court held in Rowland v Washtenaw Co Rd Comm, 477
Mich. 197, 219; 731 NW2d 41 (2007), the “straightforward, clear, and
       unambiguous” language of MCL 691.1404 “must be enforced as written.”
       Further, our Supreme Court held, “no judicially created saving construction is
       permitted to avoid a clear statutory mandate.” McCahan v Brennan, 492 Mich.
730, 733; 822 NW2d 747 (2012); see also Jakupovic v Hamtramck, 489 Mich.
939; 798 NW2d 12 (2011). Statutory notice provisions are within the sole
       province of the Legislature and the judiciary has no authority to amend them;
       thus, they must be interpreted and enforced as plainly written. McCahan, 492
Mich. at 732-733. In other words, contrary to plaintiff’s argument and the trial
       court’s holding, substantial compliance with the statutory notice provision is not
       sufficient. [Wigfall, ___ Mich App at ___; slip op at 3.]

        Pursuant to MCL 691.1404(2), plaintiff was required to serve her notice “upon an
individual . . . who may lawfully be served with civil process directed against the governmental
agency.” Said individuals included “the mayor, the city clerk, or the city attorney,” and not
defendant’s law department. MCR 2.105(G)(2); see also Wigfall, ___ Mich App at ___; slip op
at 3-4. Furthermore, that plaintiff’s notice may have been otherwise void of defects is irrelevant
because she was required to strictly conform to the requirements of MCL 691.1404. See Wigfall,
___ Mich App at ___; slip op at 4.

       Affirmed. No costs are awarded. MCR 7.219(A).



                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Stephen L. Borrello
                                                            /s/ Brock A. Swartzle




                                               -4-